Per Curiam.
Plaintiff brought this action to recover on an alleged contract for arbitration of damages claimed for right of way in the construction and maintenance of a pipe line. Defendant pleaded an ordinance by which the right of way was condemned. The trial court found generally for defendant and sustained the condemnation award. Plaintiffs have appealed.
We have carefully examined the record and find the same to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.